In a family offense proceeding pursuant to Family Court Act article 8, the petitioner appeals from an order of the Family Court, Kings County (Olshansky, J.), dated November 15, 2005, which, after a hearing, dismissed her petition for an order of protection against the respondent.
Ordered that the order is affirmed, without costs or disbursements.
The determination of whether a family offense was committed is a factual issue to be resolved by the Family Court (see Matter of Lallmohamed v Lallmohamed, 23 AD3d 562 [2005]; Matter of Fiore v Fiore, 34 AD3d 803 [2006]; Matter of Kraus v Kraus, 26 AD3d 494, 495 [2006]), and the Family Court’s determination regarding the credibility of witnesses is entitled to great weight on appeal (see Matter of Kraus v Kraus, supra; Matter of De La Cruz v Colon, 16 AD3d 496 [2005]; Matter of Wissink v Wissink, 13 AD3d 461, 462 [2004]; Matter of St. Denis v St. Denis, 1 AD3d 370 [2003]). We find no basis to disturb the Family Court’s determination. Rivera, J.P, Spolzino, Ritter and Angiolillo, JJ., concur.